DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11 has been amended to be dependent upon claim 1.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9 and 11-16, the prior art does not teach “…the driving signal causing one of the pixels to emit light many times by an active PWM drive method in a 1-frame period, wherein the output unit outputs, as the driving signal, a signal for scanning, for each pixel row, the respective pixels in a first pixel column or a second pixel column in order from an uppermost line side to a middle line side and concurrently in order from a lowermost line side to the middle line side, and then scanning, for each pixel row, the respective pixels in one of the first pixel column or the second pixel column that has not been scanned, in order from the middle line side to the uppermost line side and concurrently in order from the middle line side to the uppermost line side.”
Regarding claims 17-20, the prior art does not teach “…a display panel including a plurality of pixels; and a drive device that outputs a driving signal to the display panel, the driving signal causing one of the pixels to emit light many times by an active PWM drive method in a 1-frame period, wherein the drive device outputs, as the driving signal, a signal for scanning, for each pixel row, the respective pixels in a first pixel column or a second pixel column in order from an uppermost line side to a middle line side and concurrently in order from a lowermost line side to the middle line side, and then scanning, for each pixel row, the respective pixels in one of the first pixel column or the second pixel column that has not been scanned, in order from the middle line side to the uppermost line side and concurrently in order from the middle line side to the uppermost line side.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625